UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-522



In Re: JABARI ZAKIYA,

                                                        Petitioner.



                On Petition for Writ of Mandamus.
                    (CR-93-170, CA-95-756-JFM)


Submitted:   June 20, 1996                 Decided:   June 28, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Petition denied by unpublished per curiam opinion.


Jabari Zakiya, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jabari Zakiya has filed a petition for a writ of mandamus

seeking an order from this court directing the district court to

order preparation of a transcript of jury instructions in a crimi-

nal proceeding. We deny the petition.

     Mandamus is a drastic remedy to be used only in extraordinary
circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402
(1976). Mandamus relief is only available when there are no other

means by which the relief sought could be granted, In re Beard, 811

F.2d 818, 826 (4th Cir. 1987), and may not be used as a substitute

for appeal. In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.
1979). The party seeking mandamus relief carries the heavy burden

of showing that he has "no other adequate means to attain the

relief he desires" and that his right to such relief is "clear and
indisputable." Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980). Zakiya has not made such a showing. Accordingly, although

we grant Zakiya's application to proceed in forma pauperis, we deny

his petition for a writ of mandamus. We dispense with oral argument
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                   PETITION DENIED




                                2